Citation Nr: 0009165	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  97-26 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
inner ear disorder. 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel


INTRODUCTION

The veteran had active naval service from January 1943 to 
February 1946, and from April 1951 to May 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 rating decision of the Department of 
Veterans Affairs (VA) Nashville Regional Office (RO).  In 
January 2000, the veteran testified at a Board hearing at the 
RO.


FINDINGS OF FACT

1.  By July 1993 rating decision, the RO denied service 
connection for an inner ear disorder; no appeal was perfected 
within one year following notice to the veteran in July 1993.

2.  Evidence received since the last final July 1993 rating 
decision includes medical evidence not previously considered, 
which bears directly and substantially on the specific 
matters under consideration regarding the issue of service 
connection for an inner ear disorder.

3.  An inner ear disorder was not clinically evident in 
service or for many years thereafter and the most probative 
evidence of record disassociates any current inner ear 
disorder from the veteran's military service or any incident 
therein.  


CONCLUSIONS OF LAW

1.  The July 1993 rating decision which denied service 
connection for an inner ear disorder is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. § 20.1103 (1999).

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for an inner ear 
disorder.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 C.F.R. § 
3.156 (1999).

3.  An inner ear disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are entirely negative 
for complaints or findings of an inner ear disorder, 
including complaints of dizziness or balance problems.  At 
physical examinations conducted in October 1942, January and 
June 1944, June and July 1946, June 1947, July 1949, July 
1950 and March and August 1951, the veteran ears were normal 
on clinical evaluation and his hearing acuity was not 
decreased.  At most of these examinations, he specifically 
denied ear trouble, including ringing or buzzing, and 
earache, or discharge.  On self balancing and/or equilibrium 
tests, the veteran was steady.  It was consistently 
determined that the his aeronautical adaptability was 
favorable and that he was fit for duty involving the actual 
control of an aircraft.

In January 1953, the veteran reportedly developed feelings of 
anxiety, tension, loss of self confidence, and fear of 
failure.  He was hospitalized the following month where 
complete physical and neurological examinations were 
essentially within normal limits.  The diagnosis was anxiety 
reaction and the veteran was recommended for a medical 
discharge.  At his April 1953 naval retirement medical 
examination, his ears (including the internal and external 
canals) were normal on clinical evaluation.  His hearing 
acuity was 15/15, bilaterally, for both spoken and whispered 
voice testing.  

In February 1968, the veteran filed a claim of service 
connection for anxiety reaction.  His application is silent 
for notations of an inner ear disorder.  In support of his 
claim, the veteran submitted private medical records dated 
from February 1966 to February 1968.  These records are 
negative for complaints or findings of an inner ear disorder.  
In fact, on examination in December 1966, the veteran's ears 
were normal on physical examination, cranial nerves were 
intact, and his gait was normal.  It was noted that he had 
decreased hearing acuity in the left ear due to "nerve 
deafness."

In September 1968, the veteran underwent VA medical 
examination at which he complained of a nervous condition.  
No complaints of an inner ear disorder were recorded.  On 
physical examination, no neurological deficits were found and 
the veteran's sensory status, motor status, and coordination 
were found to be entirely normal.  On physical examination, 
the right canal and drum were normal.  The left ear drum 
showed slight bluish discoloration resembling old otitis 
media.  There was mild hearing loss in the right ear.  

By November 1968 rating decision, the RO granted service 
connection for anxiety reaction and assigned a 10 percent 
rating thereto.  

In December 1988, the veteran filed a claim of service 
connection for hearing loss, which he contended was a result 
of damage sustained while flying a plane in World War II.  In 
support his claim, he submitted a February 1987 private 
hearing aid evaluation showing diagnoses of borderline normal 
hearing in the low frequencies dropping to a severe 
sensorineural hearing loss in the right ear and a profound 
hearing loss in the left ear.  The veteran was fitted with a 
right ear hearing aid; it was noted that an amplification 
device in the left ear was precluded by previous surgery on 
the left pinna.  

At a January 1990 hearing, the veteran indicated that he had 
been having difficulties with coordination due to an inner 
ear disorder.  He stated that his private physician felt that 
his problems were due to Parkinson's disease.  

In a January 1991 letter, the veteran's private psychiatrist 
indicated that he had been treating the veteran for a 
psychiatric disability.  In addition, he noted that the 
veteran had developed signs of Parkinsonism and was no longer 
able to play golf, having lost finer coordination.  

In a January 1991 letter, the veteran's private physician 
indicated that he had been treating the veteran for many 
years for coronary artery disease, labyrinthine disease, and 
possible early Parkinsonism.  He also noted that the 
veteran's psychiatric disability had recently worsened.

In an April 1993 letter, the veteran indicated that he had 
had an ear problem in 1945 which had since developed into an 
inner ear disorder.  He stated that his ear problem had 
ruined his career as a professional golfer, rendering him "a 
rank beginner."  To his letter, the veteran attached an 
article from Golf World regarding a professional golfer who 
had an inner ear disorder due to allergies which caused 
vertigo.  The article indicated that the golfer had taken 
allergy medication which had resulted in a dramatic 
improvement in his condition.

In support of the veteran's claim, the RO obtained private 
treatment records dated from January 1986 to March 1995, 
which he had identified as pertinent to his claim.  These 
records show that in September 1986, he was treated for 
probable right otitis media.  In October 1986, he complained 
of continued right ear pain and dizziness.  The assessment 
was recurrent otitis, right.  In March 1988, he reported 
marked motion sickness and dizziness.  The impression was 
vestibular vertigo.  The following month, he complained of 
continued dizziness.  On examination, external canals were 
clear and tympanic membranes were slightly red and dull.  In 
June 1988, a computerized tomography (CT) scan of the brain 
was normal, as were internal auditory canal studies.  In June 
1989, it was noted that magnetic resonance imaging (MRI) 
study showed no signs of acoustic neuroma, but was suggestive 
of possible Parkinson's disease.  In February 1990, the 
veteran reported continued difficulty with balance, which the 
examiner indicated was "probably of cerebellar origin and 
relates to long [history] of alcohol abuse."  In July 1990, 
the examiner indicated that the etiology of the veteran's 
symptoms was unclear, however, he indicated that as his 
symptoms seemed to occur while the veteran was attempting to 
teach golf in the hot sun, it was possible that he might be 
having orthostatic hypotension.  In January 1992, the 
physician indicated that the veteran continued to have 
difficulty with dizziness and balance, which he believed was 
related to cerebrovascular insufficiency as well as possible 
inner problems.  In March 1995, the examiner indicated that 
the veteran's symptoms sounded vestibular, but he did not 
know whether it was Meniere's disease or a vascular disease.  
It was noted that the veteran was concerned with his 
disability benefits and felt that his problems were due to an 
ear injury in service.  The examiner indicated that he had 
advised the veteran that he was unable to establish a percent 
disability to help him with his disability claim.

In a March 1995 letter, a private ear, nose, and throat 
physician indicated that he had evaluated the veteran earlier 
that month in connection with his complaints of vertigo.  It 
was also noted that audiogram showed significant hearing 
loss, bilaterally.

By July 1995 rating decision, the RO denied service 
connection for an inner ear disorder on the basis that the 
service medical records were silent for any pertinent 
abnormalities.  The veteran was notified of the decision, and 
of his procedural and appellate rights, by July 1995 letter.  
Although he initiated an appeal later that month and a 
Statement of the Case was issued in March 1996, the veteran 
failed to perfect his appeal within the applicable time 
period.  Thus, the July 1995 rating decision is final.  

In September 1996, the veteran requested reopening of his 
claim of service connection for an inner ear disorder.  In 
support of his claim, the veteran submitted an April 1996 
letter from a private otologist indicating that he had been 
seeing the veteran since earlier that month.  Specifically, 
it was noted that the veteran had reported a left ear hearing 
loss since 1945, and a 20 to 30 year history of balance 
problems.  It was noted that the veteran's otologic 
examination was normal, although he was unable to perform a 
Romberg test without near falling.  An MRI scan was normal, 
with no evidence of a tumor causing the balance difficulties.  
The physician indicated that he believed that the veteran's 
dizziness was secondary to a left inner ear disorder that was 
most likely secondary to barotrauma sustained while flying in 
the military.  

Also submitted was an August 1996 letter from a private 
neurologist indicating that he had recently evaluated the 
veteran in connection with his complaints of disequilibrium.  
The examiner indicated that the veteran's symptoms appeared 
to be due to a multifactorial etiology, that being a 
vestibulopathy and a sensory neuropathy.  In addition, he 
noted that mild Parkinsonian features may be contributing.  

By March 1997 rating decision, the RO denied the veteran's 
application to reopen his claim.  The veteran appealed the 
RO's determination and in August 1997, he testified at a 
hearing at the RO.  At his hearing, he indicated that he felt 
that his balance problems were due to an inner ear disorder 
which he developed while he was flying as a Navy fighter 
pilot and acrobatics instructor.

Thereafter, the RO obtained VA outpatient treatment records 
for the period from November 1993 to July 1994 showing 
treatment for complaints of dizziness and vertigo.  

In an August 1997 letter, a private physician indicated that 
he had been treating the veteran for the past twenty years, 
including for dizziness.  The physician indicated that the 
veteran's dizziness "may or may not be related to teaching 
acrobatic flying while in the Navy."  

In December 1997, the veteran underwent VA medical 
examination at which he reported experiencing hearing loss 
since making a pass at a possible enemy submarine in 1943.  
He stated that his hearing initially improved, but then 
gradually worsened, especially in the last several years.  In 
addition, he indicated that he had some dizziness in the 
military, primarily positional.  The impression was bilateral 
hearing loss.  The examiner indicated that he had reviewed 
the veteran's claims folder and noted that there was no 
evidence in the record of any inner ear disease in service.  
He indicated that "[i]t sounds like from his history that 
this is a primarily positional vertigo, but there is nothing 
in his record to suggest that this was caused by flying."

In January 2000, the veteran testified at a Board hearing at 
the RO that he first noticed problems with dizziness in March 
or April of 1953.  He stated that he went to sick bay and 
"that's when it all started on the anxiety reaction."  
After his separation from service, he testified that he 
became a professional golfer; however, in about 1968 or 1969, 
he stated that he noticed problems with balance and had to 
quit the professional golf tour.  He indicated that he felt 
that his dizziness problems had been present since 1945.  

At his recent hearing, he submitted a January 2000 letter 
from a private physician who indicated that, on examination 
for purposes of disability evaluation, the veteran reported 
that in 1943, he had been a naval aviator on a flight when he 
dove to 1500 feet and lost his hearing.  He stated that he 
then climbed back to cruising altitude and his hearing 
returned.  The veteran indicated that he did not report this 
incident to his commanding officer.  In 1953, he stated that 
he was working as a flight instructor when he developed 
dizziness and an impairment of balance.  He stated that he 
was evaluated and felt to have an anxiety disorder, although 
the veteran indicated that he did not have any psychiatric 
disorder.  Post-service, he reported that he pursued a career 
as a professional golfer and stated that, over time, his 
balance problem became worse and he quit playing.  The 
impression was vestibular dysfunction, etiology unclear, may 
be due to small vessel disease.  Other possibilities include 
barotrauma from prior aviation experience.  The Board notes 
that the veteran waived initial RO consideration of this 
evidence in accordance with 38 C.F.R. § 20.1304 (1999).  

II.  Law and Regulations

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that a three-step analysis must be performed when a 
claimant seeks to reopen a previously denied claim.  Winters 
v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. 
App. 209 (1999).  

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  
Second, if new and material evidence has been presented, the 
case must be reopened and immediately on reopening the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring that the duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Id.  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Fossie v. 
West, 12 Vet App 1 (1998).  

In Hodge, the Federal Circuit noted that not every piece of 
new evidence is "material," but that some new evidence may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually alter a rating 
decision.  Id., 155 F.3d at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
subsequently held that the Justus credibility rule is not 
"boundless or blind;" if the newly submitted evidence is 
"inherently false or untrue," the Justus credibility rule 
does not apply.  Duran v. Brown, 7 Vet. App. 216 (1994).  

III.  Analysis

In this case, since the last final denial of service 
connection for an inner ear disorder in July 1993, numerous 
pieces of evidence have been associated with the claims 
folder.  This evidence includes an April 1996 letter from a 
private physician to the effect that, in his opinion, the 
veteran's inner ear disorder was secondary to barotrauma he 
sustained while flying in the military.  Also submitted was a 
January 2000 letter from a private physician to the effect 
that the veteran's vestibular dysfunction was possibly 
related to barotrauma from prior aviation experience.

This evidence is new as it was not previously of record.  
Moreover, this evidence is material in that it provides a 
nexus between the veteran's current inner ear disorder and 
his military service, an element which was previously 
lacking.  Given the nature of the veteran's claim, the Board 
finds that the evidence set forth above is new and material 
evidence sufficient to reopen the claim of service connection 
for an inner ear disorder as it contributes to a more 
complete picture of the circumstances surrounding the origin 
of the disability.  38 C.F.R. § 3.156(a); Hodge, 155 F.3d at 
1363.  

As the claim is now reopened, the Board must next determine 
whether it is well grounded pursuant to 38 U.S.C.A. § 
5107(a).  See Elkins, supra.  For a claim to be well 
grounded, there must be:  (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service disease or injury and the current 
disability.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  

In this case, in light of the medical evidence of a current 
diagnosis of an inner ear disorder and the April 1996 and 
January 2000 medical opinions of a possible link between the 
veteran's current inner ear disorder and his military 
service, the Board finds that the claim of service connection 
for an inner ear disorder is well grounded.  

Because the claim is well grounded, VA has a duty to assist 
in the development of facts pertinent to the claims.  38 
U.S.C.A. 5107(a).  Consistent with such duty, the RO afforded 
the veteran a VA medical examination in December 1997 and 
obtained an opinion regarding etiology of his current 
disability.  The RO has also assisted the veteran in 
obtaining private and VA outpatient treatment records in 
support of his claim.  In view of the foregoing, and in light 
of the fact that the veteran has not identified any 
outstanding, relevant evidence in support his claim, the 
Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance in developing the facts pertinent to the claim is 
required to comply with the duty to assist the veteran under 
38 U.S.C.A. § 5107(a).

Turning to the merits of the claim, the Board notes that the 
veteran's service medical records are entirely silent for 
notations of an inner ear disorder, hearing loss, balance 
problems, etc.  In fact, at regular medical examinations 
conducted throughout the veteran's periods of service, his 
equilibrium was consistently normal, as were his ears and 
hearing acuity.  At his April 1953 naval retirement medical 
examination, his ears (including the internal and external 
canals) were normal on clinical evaluation.  His hearing 
acuity was 15/15, bilaterally, for both spoken and whispered 
voice testing.  

Moreover, the Board notes that the record is silent for 
notations of an inner ear disorder or balance problems for 
many years after service separation.  The first notation of 
an ear abnormality is not until December 1966 when left ear 
hearing loss was noted; however, at that time, the veteran's 
ears were normal on physical examination, cranial nerves were 
intact, and the veteran's gait was normal.  At a September 
1968 VA medical examination, the left ear drum showed slight 
bluish discoloration resembling old otitis media; however, on 
the remainder of the examination, no neurological deficits 
were found and the veteran's sensory status, motor status, 
and coordination were found to be entirely normal.  Also 
significant to note is a February 1987 private treatment 
record noting that the veteran had had surgery on the left 
pinna, thus precluding a left ear hearing aid.  

Based on the evidence set forth above, it cannot be concluded 
that an inner ear disorder was present in service or within 
the post-service year.  See 38 C.F.R. 3.307, 3.309 (1999) 
(providing that if an organic disease of the nervous system 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service).

However, service connection may be granted for disease 
diagnosed after service discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Clearly, in this case, conflicting opinions have been 
provided regarding the etiology of the veteran's current 
inner ear disorder and/or symptoms of dizziness.  

As indicated above, there are April 1996 and January 2000 
medical opinions from private physicians which support the 
veteran's claims and other medical opinions that do not.  
Therefore, the Board must weigh the probative value of this 
medical evidence.  The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993). 

Prior to addressing the credibility and weight to be attached 
to the medical opinion of record, the Board wishes to address 
the probativeness of the veteran's statements to the effect 
that he developed an inner ear disorder and/or balance 
problems in service and has experienced them on a continuous 
basis since that time.  In that regard, the Board finds that 
it is significant to note that the contemporaneous clinical 
records from the veteran's period of service, as well as the 
initial post-service treatment records, are negative for any 
report of inner ear or balance or dizziness problems.  In 
fact, repeated testing in service shows that his balance and 
hearing acuity were normal.  Moreover, when the veteran was 
examined for separation in April 1953, no mention was made of 
current ear or dizziness symptoms.  In fact, no reference to 
the inner ear is of record until December 1966, at which time 
left ear hearing loss was noted.  At that time, however, no 
inner ear or balance problems were noted, nor did the veteran 
give a history of inner ear or balance problems in service 
followed by continuous symptoms.  

Clearly, these contemporaneous records are strong evidence 
that no inner ear disorder was present in service or for many 
years thereafter, as evidenced by the lack of records 
suggesting such.  As the Court has held, while the concept of 
continuity of symptomatology focuses on continuity of 
symptoms, not treatment, in a merits context the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  The record in this case discloses a span of more 
than 13 years without any clinical evidence to support the 
lay recollection offered decades after service of a 
continuity of symptoms.  Even when the veteran was initially 
seen for balance and dizziness problems in the 1980s, the 
clinical records conspicuously lack any recorded history of 
in-service ear problems or continuity of symptoms.

In view of the foregoing, the Board finds that the 
contemporaneous medical records are entitled to far more 
probative weight than the recollections of the veteran of 
events which occurred decades previously.  The negative 
clinical evidence from service and shortly thereafter is 
clearly more probative than the remote recollections of 
laypersons.  To summarize, the fact that the contemporaneous 
records do not provide subjective or objective evidence that 
supports the contention that the veteran experienced 
continuous inner ear or balance symptomatology in service or 
for many years thereafter is highly probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991); see also Savage, supra.  

In that regard, in considering the medical opinions of record 
which support the veteran's claim of a causal relationship 
between his current inner ear/balance disorder and his 
military service, the Board notes these opinions are 
premised, in large part, on the veteran's reports of in-
service symptoms of hearing loss, dizziness, and balance 
problems, and continuous symptoms thereafter.  In view of the 
Board's findings above, the April 1996 and January 2000 
opinions which are based on such a scenario are entitled to 
little probative weight because they are not founded upon an 
accurate history of the disability.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); see also Reonal v. Brown, 5 
Vet. App. 458, 460-61 (1993) (an opinion based on an 
inaccurate factual premise has no probative value).  

On the other hand, the Board finds that the opinion that is 
against the claim, namely that of the VA examiner in December 
1997, is founded upon a far more accurate medical history and 
thus are entitled to by far the greater probative value.  In 
specific, the VA medical examiner based his opinion on an 
examination of the veteran, coupled with a review of the 
claims folder (including the veteran's service medical 
records).  

Accordingly, as the preponderance of the evidence does not 
support the conclusion that the current inner ear disorder 
was incurred in or aggravated by service, the veteran's claim 
of service connection for this disorder must be denied.  The 
benefit of the doubt doctrine is not for application where 
the clear weight of the evidence is against the claim.  
Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).


ORDER

Service connection for an inner ear disorder is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

